         Case 1:20-cv-02405-EGS Document 100 Filed 11/07/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


Vote Forward, et al.,

Plaintiffs,


v.                                                             Case No. 20-cv-2405


Louis DeJoy, et al.,

Defendants



 DEFENDANTS’ CORRECTED SUMMARY OF INFORMATION LEARNED FROM PLANT MANAGERS
                            ON NOVEMBER 5, 2020

        Pursuant to the Court’s November 5, 2020, Order, Defendants provide the following
corrected summary of information learned from plant managers on November 5, 2020 for the
following USPS districts: Greensboro, Mid-Carolinas, Central Pennsylvania, Western
Pennsylvania, and Philadelphia Metropolitan. Additionally, attached hereto as Exhibit 1 is a
corrected report showing the total number of ballots identified on November 5, 2020 through
daily sweeps of processing facilities in states with extended ballot deadlines.


 Plant                   1st Sweep    2nd Sweep of        Steps Taken to Deliver to Local
                         of Ballots   Ballots             BOE by 5:00 PM
 Pittsburgh PDC          160          137                 Customer Service picked up ballots
                                                          from plant and hand delivered to
                                                          BOE.
 Erie PDC                0            0                   No ballots found.
 Johnstown PDC           17           6                   Hand delivery to each respective
                                                          BOE Post Office.
 Altoona PDC             2            0                   Dispatched to Delivery Unit who
                                                          took to BOE.
 Pennwood Place          0            0                   No ballots found.
 Raleigh P&DC            0            27                  Customer Service picked up ballots
                                                          from the Plant and delivered to the
                                                          BOEs.
 Rocky Mount P&DF        12           70                  Customer Service picked up the
                                                          ballots from the Plant and delivered
                                                          to the BOEs.

                                               1
       Case 1:20-cv-02405-EGS Document 100 Filed 11/07/20 Page 2 of 3




Greensboro P&DC      48       29              Customer Service picked up the
                                              ballots from the Plant and delivered
                                              to the BOEs.
Philadelphia P&DC    288      120             Hand delivery to each respective
                                              BOE Post Office.
Harrisburg           17       28              Morning delivered from the plant via
                                              Express Mail run to Post Office who,
                                              in turn, hand delivered to BOE.
                                              Afternoon hand delivered District
                                              Employees.
Lehigh Valley        206      60              First sweep sent ballots from plant
                                              via Express Mail run, and all were
                                              delivered timely by respective Post
                                              Office. On the second sweep we
                                              delivered all ballots to the respective
                                              BOE Delivery Units via Postal
                                              Employees.
Scranton             1        4               Hand delivered to the BOE by each
                                              local Postmaster.
Fayetteville P&DC    1        37              Plant runners hand delivered ballots
                                              to the BOEs.
Fayetteville DRANX   0        4               Plant runners hand delivered ballots
                                              to the BOEs.
Mid C P&DC           0        1               Plant delivered to the hub and from
                                              there Customer Service hand
                                              delivered to the BOEs.
Charlotte P&DC       261      50              Plant delivered to the hub and from
                                              there Customer Service hand
                                              delivered to the BOEs.
Greenville P&DC      0        0               No ballots found.




                                     2
      Case 1:20-cv-02405-EGS Document 100 Filed 11/07/20 Page 3 of 3




Dated: November 7, 2020                 Respectfully submitted,

                                        JEFFREY BOSSERT CLARK
                                        Acting Assistant Attorney General

                                        ERIC WOMACK
                                        Assistant Branch Director
                                        Federal Programs Branch

                                        /s/ John Robinson
                                        JOSEPH BORSON
                                        KUNTAL V. CHOLERA
                                        ALEXIS ECHOLS
                                        DENA ROTH
                                        JOHN ROBINSON
                                        Trial Attorney
                                        U.S. Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW
                                        Washington, D.C. 20005
                                        Telephone: (202) 616-8489
                                        E-mail: john.j.robinson@usdoj.gov

                                        Attorneys for Defendants




                                    3
